Mr. President, I should like to convey to you, on 
behalf of the delegation of the Netherlands and 
on my own behalf, my congratulations on your 
election to the presidency of the thirty-seventh 
session of the Assembly. I am convinced that your 
long experience in United Nations affairs will 
enable you to shoulder the heavy 
responsi¬bilities of your high office and to 
guide us in our deliberations.
42.	Much will depend upon your wisdom, for 
the Assembly convenes at a juncture marked by an 
atmosphere of crisis in international affairs, as 
well as a crisis in the multilateral approach to 
international affairs. Respect for and the use of 
multilateral forums both within and outside the 
United Nation seem to be on the decline, while a 
tendency towards bilateralism and a preoccupation 
with national prob¬lems are growing. We consider 
this to be a disquieting development. In times of 
crises such as those through which the world is 
now passing, we, the Govern-ments and the States 
Members of the United Nations, share a particular 
and common responsibility to see to it that this 
trend is reversed and that co-operation among 
States resumes its rightful place in 
international relations.
43.	This session of the General Assembly owes 
much to the Secretary-General for the way in 
which he has put before us the central problem of 
the Organiza¬tion's capacity to keep the peace 
and to serve as a forum for negotiations. I fully 
share his anxiety and his disappointment about 
the inability of the United Nations to live up to 
the hopes the peoples of this world placed in it 
at its inception. I welcome his report on the 
work of the Organization as an important signal 
to the international community and as a challenge 
to us all. We, for our part, will do our utmost 
to help him in his efforts to improve the 
credibility and the effectiveness of the 
Organization.
44.	Two objectives which are fundamental to 
our mutual relations would, if properly pursued, 
make the world a better place to live in for 
everyone. They are complementary and are 
intertwined in such a manner that the one cannot 
be neglected without harming the other. Those 
objectives are peace and security on the one hand 
and justice on the other.
45.	It is sometimes argued that peace is the 
most important of all. Indeed, would a major war 
in our nuclear age not be synonymous with the 
annihilation of our civilization or even of 
mankind itself? Peace is certainly a prerequisite 
for the fulfillment of our aspirations, but we 
should not forget that security is essential to 
the process of peace. The principal organ of the 
United Nations concerned with peace is called the 
Security Council, not the Peace Council. Indeed, 
one of the major challenges before us is to make 
our system of collective security work.
46.	Still, it is impossible to think of peace 
without at the same time thinking of justice, for 
there will be neither lasting peace nor genuine 
security without justice. Not only should 
relations between States, peoples and individuals 
be governed by it, but justice is also foremost 
in our minds when we come to think of such 
matters as the eradication of poverty and the 
promotion of human rights.
47.	There are a number of areas in the world 
where peace is at best precarious or where a 
breach of the peace has already occurred. The 
most conspicuous of those areas is the Middle 
East, where—notwith¬standing the presence of a 
United Nations peace¬keeping force—a military 
invasion took place only three months ago. I 
shall not repeat here what Mr. Ellemann-Jensen, 
of Denmark, speaking on behalf of the members of 
the European Community, said so eloquently 
yesterday at the 8th meeting. Suffice it to say 
that the Netherlands fully associates itself with 
his condemnation of the invasion and with the 
indigna¬tion at the complete disregard for all 
the relevant resolutions of the Security Council 
and the sorrow for the suffering caused to the 
many—too many—victims.
48.	In this connection I would pay a tribute 
to the memory of those who fell victim to the 
senseless murder in the refugee camps of Beirut. 
Atrocities of this magnitude call for an 
authoritative inquiry.
49.	We cannot hope to find a durable solution 
to the problems of the Middle East unless such a 
solution is based upon security and justice. 
There is a clear need for all peoples in the 
region to live within secure borders. We shall 
have to keep in mind, however, that a line drawn 
on the map cannot provide genuine security. 
Borders can be secure only if they are 
recog¬nized by all concerned as part of a 
comprehensive, just and lasting settlement. There 
will have to be justice for all peoples: for 
those who lack a national home, for those whose 
territory is under foreign occupation and for 
those whose State has yet to receive full 
recognition.
50.	The countries of the European Community 
have repeatedly stressed the need to ensure both 
security and justice for all peoples in the 
Middle East. We therefore welcome President 
Reagan's recent initiative as an important 
opportunity for peaceful progress to this end. I 
am equally happy to note that at Fez the Arab 
leaders expressed their readiness to work for the 
achievement of peace for all States in the 
region. I sincerely hope that these statements 
will pave the way for the negotiated settlement 
which has eluded us so far and for which there is 
no alternative but endless war.
51.	Let me turn for a moment to another area 
where peace has been regrettably absent for many 
years now: Afghanistan. As a direct result of the 
Soviet invasion 3 [pillion people have left their 
country. We cannot but voice our indignation at 
the repression which followed the occupation of 
that unhappy, once non-aligned country. In order 
to control a population heroically fighting for 
its independence, 100,000 foreign troops are now 
stationed in Afghanistan. The intervention, which 
has caused the Soviet Union serious loss of 
prestige, has had a profound impact on 
international relations. I note in this respect, 
for instance, its very negative effect on efforts 
to convene a conference on the Indian Ocean.
52.	We sincerely hope that it will be 
possible to arrive at a political solution to 
this question, and we therefore fully support the 
efforts undertaken to that effect by the 
Secretary-General.
53.	Another victim of aggression, Kampuchea, 
seems to be in a slightly better position than it 
was in last year. Here various factions have been 
able to form a coalition under the chairmanship 
of His Royal High¬ness Prince Sihanouk. It is our 
sincere hope that this development will make it 
possible for the resolutions of the General 
Assembly on Kampuchea to be carried out and that 
there may be a better future around the comer for 
that country, which has suffered so much during 
the last five years. In this connection I should 
like to express my country's appreciation for the 
efforts of a number of States in the region, in 
par¬ticular the members of ASEAN which are 
playing such a positive and effective role in 
furthering the cause of peace.
54.	Unfortunately there are many other areas 
in the world where peace is precarious or where 
efforts to reach a permanent settlement have 
failed so far. One such area is Korea, where, to 
my mind, better use could be made of the 
possibilities for dialogue and negotiation.
55.	There is another area, however, where 
peace has been in danger for quite some time now 
but where there is hope for a settlement in the 
not too distant future. I am thinking of Namibia. 
If it were indeed possible to remove the 
remaining obstacles on the way to a just and 
lasting solution—and, need¬less to say, that is 
what we are all looking forward to—then the world 
will have witnessed an encouraging example of 
what can be achieved by patient and careful 
mediation. In that case the United Nations and 
the group of five Western States can be proud of 
having contributed to the accomplishment of 
independence for the people of Namibia and for 
having brought peace and, one hopes, lasting 
stability to a region which has gone through such 
a trying period. Let me only add at this stage, 
while negotiations are still continuing that the 
Netherlands will gladly be of assistance during 
the transition.
56.	Finally, whilst I am on the subject of 
peace, I should like to say a few words about the 
South Atlantic. I do not intend to go deeply into 
the matter for I can associate myself with what 
was said yesterday on behalf of the European 
Community by my colleague from Denmark. Let me 
only add that we are happy to note that the 
recent grave events, in which force was used, 
contrary to the principles of the Charter, 
especially the principle of the peaceful 
settlement of disputes, are now a thing of the 
past. The Netherlands continues to attach the 
greatest importance to its rela¬tions with the 
countries of South America with which it has many 
ties. Needless to say, we are looking forward to 
a further strengthening of our relations with 
those countries.
57.	There will be no peace without security 
and there will be no security if the various arms 
races taking place in the world are allowed to 
continue. It is sad to note, therefore, in 
particular at a time when the need for concrete 
progress is so great, that the results of the 
Assembly's second special session on disarmament 
were so meager. We shall have to redouble our 
efforts in Geneva, so as to make up for lost 
time. One way of doing this is to devise ways and 
means which would enable the Committee on 
Disarma¬ment to carry out its mandate more 
effectively.
58.	Only a few blocks away from the United 
Nations Office at Geneva other negotiations are 
taking place which are of crucial importance to 
us all. A success¬ful outcome of the talks on the 
reduction of strategic arms, and, one hopes, the 
scrapping of an entire category of semi-strategic 
weapons, could have a decisive effect on arms 
control at large, and on the security of a great 
number of nations present here in New York.
59.	While addressing the subject of security, 
I should like to make a few remarks on United 
Nations peace-keeping operations. As members 
know, the Nether¬lands has been, and still is, 
engaged in one of the major activities taking 
place in this Held. UNIFIL, which includes a 
Dutch battalion, fulfilled an important task in 
keeping the peace in southern Lebanon—for a 
number of years anyway. Also, some progress was 
made toward the restoration of the authority of 
the Lebanese Government in that part of the 
country. Apart from the humanitarian assistance 
given to the numerous refugees in recent months, 
that has remained UNIFIL's main objective.
60.	However, the difference between 
peace-keeping and peace-enforcing and the 
limitations under which peace-keeping forces 
operate and can be expected to operate have 
become painfully clear. Whenever one of the 
parties to a conflict shows a total disregard for 
a force of this nature and applies massive 
military pressure the United Nations presence is 
bound to lose much of its meaning.
61.	It is impossible to speak of security 
without touching upon the Security Council. It is 
the nucleus of the system of collective security 
which is at the very heart of this great 
Organization of ours. A number of its resolutions 
have acquired the status of generally recognized 
international instruments. I very much agree with 
the Secretary-General that it is our common task 
to protect and enhance the effectiveness of the 
Security Council. I assure him that he may count 
on our full support when he takes it upon himself 
to bring potentially dangerous situations to the 
attention of the Council, as indeed Article 99 of 
the Charter invites him to do. Furthermore, the 
.Netherlands welcomes his intention to develop a 
wider and more systematic capacity for 
fact-finding in areas of potential conflict. The 
strengthening of the fact-finding capa¬bility of 
the Organization could be an important element in 
our efforts to maintain peace and security.
62.	Occasionally special circumstances have 
led nations to resort to peace-keeping operations 
outside the United Nations framework. This may 
give cause for some concern. However, the 
maintenance of peace and stability must sometimes 
take precedence over considerations of an 
institutional nature. My country, for its part,has 
a strong preference for participation in 
peace-keeping activities decided upon by the 
Security Council. The Netherlands will shortly 
provide the Secretary-General with an updated 
offer for units to be made available for United 
Nations service.
63.	Peace and security are not complete 
without justice. Therefore it is to justice that 
I shall devote the latter part of my speech. 
Justice has to do with the notion of the fair and 
equitable distribution of wealth and 
decision-making power. It implies that relations 
between nations are based on respect for the 
principle of the equal rights and 
self-determination of peoples, and that citizens 
are treated in accordance with the dignity 
inherent in the human person. These basic rights 
lie at the root of the international community's 
commitment to support processes aimed at self- 
reliance and to overcome poverty, in particular 
in the third world. Conceived in this way, 
justice assures the consent of individuals to the 
way in which they are governed and the consent of 
nations to the interna¬tional order. Where 
justice is deficient that consent can at best be 
partial and there will be a constant danger to 
peace and security.
64.	Let me give an example, that of Poland, a 
country that was also referred to by Mr. 
Elleman-Jensen when he spoke on behalf of the 
European Community. Nine months ago the Polish 
authorities, yielding to pressure from a powerful 
neighbor, decided to impose martial law, with 
ensuing large-scale viola¬tions of human rights. 
We all know the result: con¬tinuing turmoil, 
followed by increasing repression.
65.	An important element in the search for 
justice is the promotion and protection of human 
rights, civil and political as well as economic, 
social and cultural. The fact that human rights 
have become a generally recognized subject of 
international concern is one of the major 
achievements of the United Nations. My coun¬try's 
approach to human rights and to violation of 
those rights, wherever and whenever they occur, 
is im¬partial. We feel strongly that we should 
fight any abuse of those rights regardless of 
ideological context or geographical area. In this 
connection, let me just mention our anxiety about 
developments in Iran and Viet Nam. In some 
Central American countries, more¬over, we see a 
vicious circle of repression and rebellion, 
resulting in massive human suffering and a 
rapidly growing number of refugees.
66.	In South Africa the constitutional and 
political system continues to be based on the 
hideous policy of The Netherlands remains 
committed, as it has always been, to doing 
everything in its power to help put an end to 
that system, which is intolerable to the majority 
of the population and has been rejected by the 
entire international community.
67.	More often than not when we discuss human 
rights we do soon a country-by-country basis. 
How¬ever, it is also possible to look at these 
issues in a thematic way. This method has proved 
to be of some value in the Commission on Human 
Rights. One of its principal advantages is that 
it allows for a sys¬tematic, world-wide approach 
to such disturbing phenomena as enforced 
disappearances, mass exoduses, summary 
executions, torture, and the fate of people 
advocating the implementation of interna¬tionally 
agreed human rights instruments in their own 
countries. This approach, which is certainly not 
designed to enable individual Governments to 
evade their responsibilities, has proved to be a 
workable method in a number of cases, and one 
which could be further developed in the future. 
In this connection, I should like to draw the 
attention of the Assembly to the practice of 
extra-legal executions as a means of political 
persecution. Some months ago Amnesty 
International organized in my country an 
interna¬tional conference on this intolerable 
practice, which seems to be on the increase.
68.	I think it cannot be denied that; on the 
whole, the principles in the field of human 
rights are clear and that what is needed, first 
and foremost, %s implementa¬tion. Yet there 
remains a need for further refinement, if only to 
define the responsibilities of those who 
contravene human rights and to assure for all 
others, whether directly affected or not, the 
right to speak up and to act whenever such 
contraventions take place. States and individuals 
have both the right and the duty to play an 
active role in furthering the cause of justice. 
This explains our satisfaction at the adop¬tion 
of the Declaration on the Elimination of All 
Forms of Intolerance #id of Discrimination Based 
on Religion or belief by the Assembly last year 
after 20 years of drafting. It also explains why 
we look forward to the adoption of similar 
docu¬ments on medical ethics and on the 
protection of all persons under any form of 
detention or imprisonment, both of which are on 
the agenda of this current session.
69.	The Organisation has taken a variety of 
initiatives directed towards the improvement of 
the position of women and young people. As the 
end of the United Nations Decade for Women draws 
nearer, we should make even greater efforts to 
ensure the realization of its principles and 
objectives, namely, full and equal participation 
of women in development, in political life and in 
all social activities. We shall be successful 
only to the extent that we can bring about a 
funda¬mental change in prevailing attitudes and 
mentalities, which too often lead to 
discrimination against and, thus, to the 
subordination of women in our societies. The 
Netherlands will participate fully in the 
imple-mentation of the Convention on the 
Elimination of All Forms of Discrimination 
against Women.
70.	The year in which the Decade for Women 
will end, 1985, will be International Youth Year. 
We attach great importance to the creation of 
effective channels of communication to involve 
the youth of our countries in various United 
Nations activities, such as those concerned with 
disarmament, arms control, develop¬ment 
co-operation and human rights.
71.	I need not stress the importance we 
attach to United Nations activities for refugees. 
During the past few years, the refugee problem 
has reached staggering dimensions, particularly 
in the third world. Assiduous efforts are 
required to cope with this problem, and I can 
only express the hope that Member States will 
provide the United Nations High Com¬missioner for 
Refugees with the assistance he so badly needs.
72.	Finally, there are people whose situation 
in some respects resembles that of refugees. They 
are the migrant workers, who are dependent upon 
the state of the economy in their host countries. 
As a result of the current stagnation, many of 
them will end up as victims of double 
unemployment, both in the host country and at 
home. This problem may well require our special 
attention in the years to come.
73.	Today, hunger is still a very real 
problem for all too many people in a great number 
of countries. These people do not get a fair 
opportunity to earn their own living and to 
provide themselves with the necessary food. 
Millions cannot fulfill their basic needs. There 
remains an intolerable discrepancy in living 
standards, and in the opportunities to improve 
them, between the industrialized and the 
developing coun¬tries. Underdevelopment and 
poverty are an integral part of the North-South 
problem.
74.	Justice requires that a wide spectrum of 
measures be taken to promote the development of 
the coun¬tries of the South. I am thinking of 
measures in the field of sizeable and 
well-defined development assis¬tance programmes, 
measures of a structural nature to eliminate 
bottlenecks in the areas cf trade and invest¬ment 
and in the financial and monetary sphere, and 
also measures to promote the exploration, 
exploitation and 3ocal processing of commodities 
and the search for sources of energy.
75.	All these activities are destined to 
contribute to the growth of the developing 
countries and to a better world- vide 
distribution of income and resources. We believe 
that we should make a common effort to explore 
ways and means to improve the international 
economic order.
76.	There have been numerous efforts, in 
particular within the United Nations, to bring 
this about. Instru¬ments for North-South 
co-operation, such as the strategies for the 
United Nations Development Decades, have been 
devised. The implementation of such measures as 
the 0.7 per cent aid target and the fight against 
protectionism in trade are matters that must be 
taken very seriously if justice is not to become 
a hollow word. Non-implementation could, in its 
effects, be almost as bad as disregard for 
Security Council decisions. It is jeopardizing 
co-operation between North and South, and 
threatening the United Nations as an organization 
whose decisions are to be taken seriously.
77.	Those considerations have always guided 
'my country's approach to these questions. I am 
happy to add that the Netherlands' development 
assistance has surpassed the 1 per cent mark.
78.	The Netherlands had hoped that overall 
economic co-operation based on interdependence 
and solidarity between North and South could by 
now have been discussed at a new round of global 
negotiations. Unfortunately, we have been too 
optimistic. We therefore urge all concerned to 
make a serious effort to find an early solution 
to the few difficulties that are still 
outstanding. The world community is in urgent 
need of a framework for dealing, in an 
inter-related way and at a high political level, 
with the key issues that bedevil international 
economic relations and hamper development in the 
third world.
79.	In the meantime, it is important that 
other nego¬tiations dealing with specific problem 
areas be con¬ducted in a constructive spirit. 
Solutions agreed in such negotiations should also 
benefit those whose needs are greatest but who 
are not in a position to offer concessions. The 
notion of the survival of the fittest is not 
applicable to relations between human beings or 
States.
80.	In a stormy and uncertain world, the 
United Nations is an essential institution for 
the pursuit of the two overriding and closely 
interconnected objectives for international 
co-operation: peace and justice. As the 
Secretary-General so rightly observed, it is all 
too easy to indulge in extreme and inflexible 
positions. But what can one hope to accomplish by 
generating rhetoric and intolerance? Instead let 
us try to respect each other's views and 
positions, thus paving the way for a more 
meaningful dialogue.
81.	With that in mind, I wish you, Mr. 
President, and all those assembled here today 
wisdom and good luck in the coming months. We 
shall need a lot of both if we are to make 
progress towards the realization of the 
principles and purposes to which we are committed 
as Members of the United Nations.
